DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is in response to the amendment filed on 7/28/2022.
Claims 32, 34, 37, 39, 41, 44, 46, and 48 have been amended.
Claim 51 has been cancelled.
Claim 52 has been added.
Claims 32-50 and 52 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32-50 and 52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to an apparatus (claim 32), computer program product comprising at least one non-transitory computer readable storage medium (claim 39), and method (claim 46) and thus fall within the four statutory categories of patentable subject matter.
Step 2A prong 1: The claim limitations, when considered both individually and as an ordered combination, recite certain methods of organizing human activities related to fundamental economic practices and commercial interactions in the form of advertising, marketing or sales behaviors. The claims recite concepts that focus on providing messages from a merchant to a user based on the user being within a predetermined distance of the merchant. Providing messaging from merchants based on location embodies advertising and marketing or sales behaviors. 
Claims 32, 39, and 46 recite nearly identical limitations. Claim 32 will be held as representative for the analysis with regard to abstract concepts. Each claims additional elements will be evaluated below. The following limitations, when considered individually and as an ordered combination, are considered as merely descriptive of abstract concepts:
Receive merchant preference data from a merchant associated with a merchant account; transmit a newsfeed to a consumer; determine a real-time consumer location associated with the consumer; determine whether the real-time consumer location is within a predetermined distance of a merchant location associated with a merchant account; in response to determining that the real-time consumer location is within the predetermined distance of the merchant location, update the newsfeed to provide a plurality of location relevant feed items associated with the merchant account; select the plurality of location relevant feed items based at least in part on the merchant preference data
The following dependent claim limitations, when considered both individually and as an ordered combination, are further considered as merely descriptive of abstract concepts:
receive a newsfeed sharing request, wherein the newsfeed sharing request is associated with a second consumer account; and update the newsfeed displayed to the consumer to provide a consumer newsfeed associated with the second consumer account (claims 33, 40, 47); determine that consumer preference data a consumer account of the consumer indicates a preference for the merchant account; and associate the consumer account with the merchant account (claims 34, 41, 48); in response to receiving a request from the consumer to access a merchant newsfeed associated with the merchant account, associate a consumer account of the consumer with the merchant account (claims 35, 42, 49); determine a promotion purchase count associated with each of the plurality of location relevant feed items; and order the plurality of location relevant feed items within the newsfeed displayed to the consumer based at least on the promotion purchase count associated with each of the plurality of location relevant feed items (claims 36, 43, 50); receive, from the merchant associated with the merchant account, promotion data indicating a plurality of promotions; and subsequent to receiving the promotion data indicating the plurality of promotions from the merchant, generate a plurality of impressions of the plurality of promotions based on the promotion data, wherein each of the plurality of impressions, in response to receiving a user input indicating purchase of a promotion of the plurality of promotions, execute a promotion purchase (claims 37, 44); transmit a confirmation request to the merchant, wherein the confirmation request comprises a request to approve publication of the plurality of impressions of the plurality of promotions on the newsfeed (claims 38, 45) receive, from the merchant, feed item availability data associated with plurality of location relevant feed items (claim 51) 
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims recite the following additional elements: apparatus  comprising processor and at least one non-transitory memory, computer program product  comprising at least one non-transitory computer readable storage medium, merchant interface, electronic newsfeed user interface, consumer device, merchant electronic newsfeed user interface, merchant device, and location tracking  by IP address, cell-tower triangulation, GPS, and personal area network. The apparatus comprising processor and non-transitory memory, the computer program product comprising a non-transitory computer readable storage medium, merchant device, and consumer device are merely generic computing devices used as a tool to implement the abstract idea and providing a general link to a computing environment (See MPEP 2106.04(d) I and subsequently 2106.05(f) and 2106.05(h)). The interfaces including the merchant interface, electronic newsfeed user interface, and merchant electronic newsfeed user interface do not include any meaningful limitations regarding the actual interfaces themselves or specific interface elements essential to the claimed invention. Thus, they too merely amount to applying the abstract concepts using the computing devices as a tool and provide no more than a general link to a computing environment. With regard to the manners of location tracking, the location determining methods rely on well-known methodology at the time of the invention as will be evidenced below and amount to mere data gathering. As a result the examiner finds that such location determining methods are insignificant extra solution activity (See MPEP 2106.04(d) I and subsequently MPEP 2106.05(g)). As a result the examiner finds that the additional elements do not impose any meaningful limits on practicing the abstract idea. Thus the claim is directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with regard to practical application, the additional elements merely act to implement the abstract idea using generic computing devices as a tool, provide a general link to a computing environment, and amount to extra solution activity. The claims recite generic computing devices used as a tool to implement the abstract idea. Further, the interfaces recited in the claims are generic and do not include any actual elements of an interface let alone something that improves upon interfaces. Further, the location determining mechanisms are insignificant extra solution activity as they rely upon well-known methods at the time of the invention and amount to mere data gathering. Specifically with regard to the location determining methods, the methods articulated in the claims were not invented or improved upon by the invention. The invention merely uses these techniques to gather data which was well-understood, routine, and conventional at the time of the invention. 
(See https://www.sans.org/blog/big-brother-forensics-device-tracking-using-browser-based-artifacts-part-1/ - common location determining techniques including GPS, cell tower triangulation, WIFI positioning, and simple IP address geolocation; “Google Latitude is a free, popular geo-location service. The host device first collects environmental information about itself, including IP address and any GPS, cell tower, and WiFi information available. Google Latitude will perform database lookups using the provided data and return an approximate location.” -2012; https://searchengineland.com/geolocation-core-to-the-local-space-and-key-to-click-fraud-detection-11922 - The best-known method is to take the user’s IP address, which is transmitted with every internet request, and to look up the organization and physical address listed as the owner of that IP address – 2007; https://www.pewinternet.org/2012/05/11/three-quarters-of-smartphone-owners-use-location-based-services/ indicating the overwhelming use of smartphones for providing location based services - 2012;  https://stackoverflow.com/questions/3633879/how-does-web-browser-geolocation-work/18210651 - “Common sources of location information include Global Positioning System (GPS) and location inferred from network signals such as IP address, RFID, WiFi and Bluetooth MAC addresses, and GSM/CDMA cell IDs, as well as user input.” – Aug 2013; http://html5doctor.com/finding-your-position-with-geolocation/ - “A number of different sources are used to attempt to obtain the user’s location, and each has their own varying degree of accuracy. A desktop browser is likely to use WiFi (accurate to 20m) or IP Geolocation which is only accurate to the city level and can provide false positives. Mobile devices tend to use triangulation techniques such as GPS (accurate to 10m and only works outside), WiFi and GSM/CDMA cell IDs (accurate to 1000m). – 2011; https://www.techrepublic.com/blog/web-designer/html5-how-to-implement-the-geolocation-api/ - “Common sources of location information include: Global Positioning System (GPS) locations inferred from network signals such as an IP address, RFID, Wi-Fi and Bluetooth MAC addresses; GSM/CDMA cell IDs; user input” – 2012;)
As a result the claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 32, 33, 39, 40, 46, and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being antcipated by Courtney et al (US 2010/0088187) 

As per claims 32, 39, and 46:


Courtney teaches An apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to; A computer program product comprising at least one non-transitory computer- readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to; A computer-implemented method comprising (paragraph [0041]): transmit a merchant interface to a merchant device associated with a merchant account (paragraph [0055] For instance, the Chicago Cubs could advertise certain advertisements or promotions to those users who are interested in the Cubs. The Cubs could accomplish this by purchasing an advertising campaign through the system's self-service advertising platform interface that contains one or more categories relevant to a particular Cubs promotion or advertisement.)  receive, via the merchant interface, merchant preference data associated with the merchant account (paragraph [0055] Using the present invention, media entities and other persons who are interested in disseminating information to a large number of people can participate in such a social networking system 100 and provide relevant content. For instance, the Chicago Cubs could advertise certain advertisements or promotions to those users who are interested in the Cubs. The Cubs could accomplish this by purchasing an advertising campaign through the system's self-service advertising platform interface that contains one or more categories relevant to a particular Cubs promotion or advertisement. Examiner’s comment: With regard to merchant preference data, the specification does not define the metes and bounds of the term. Thus such term is open to broadest reasonable interpretation. In this instance, the examiner considers merchant preference data to merely be the targeting categories selected with in the cited paragraphs. For purposes of compact prosecution, the reference cited for claim 52 includes an interface for designating offers as “special” or “regular” which is believed to be more in line with what applicant meant by merchant preference data. However, if applicant wants the term to specifically mean an ad being featured or prioritized then such feature should be expressly claimed.) transmit an electronic newsfeed user interface to a consumer device; (paragraphs [0085]-[0087]; Fig 4; As its name suggests, "in-feed deals" are advertisements or promotions presented within a feed. An example is shown in FIG. 4, wherein an interface that a user could be presented with is depicted. The user could access this interface through any number of means. Within the messaging area 42, a graphical presentation of the user's messaging queue is presented, showing the messages 46 contained therein. An "in-feed deal" is shown at 48. This type of advertising shows up as another message within the user's queue.) determine a real-time consumer device location associated with the consumer device based on one or more of an Internet Protocol (IP) address associated with the consumer device, cell- tower triangulation data associated with the consumer device, global positioning system (GPS) data associated with the consumer device, or a personal area network (PAN) associated with the consumer device (paragraph [0057] he system 100 also capitalizes on the mobile nature of the users 10. In a preferred embodiment, users 10 connect to the system through mobile communication devices, such as a mobile telephone. In one embodiment, the mobile telephones used by the users can contain GPS or any other location detecting apparatus so that the user's 10 position can be utilized within the system 100. In the same ways, advertisers could send advertisements or promotions to users 10 that have self-selected as interested in the categories that are part of an advertiser's campaign that may also be in the vicinity of the advertiser, for example a retail establishment that is near the location of the user at a given time.) determine whether the real-time consumer device location is within a predetermined distance of a merchant location associated with a merchant account  (paragraphs [0057], [0082], [0089] The system 100 also capitalizes on the mobile nature of the users 10. In a preferred embodiment, users 10 connect to the system through mobile communication devices, such as a mobile telephone. In one embodiment, the mobile telephones used by the users can contain GPS or any other location detecting apparatus so that the user's 10 position can be utilized within the system 100. In the same ways, advertisers could send advertisements or promotions to users 10 that have self-selected as interested in the categories that are part of an advertiser's campaign that may also be in the vicinity of the advertiser, for example a retail establishment that is near the location of the user at a given time. Additionally, as described above, geolocation information can be stored and managed relating to the particular user. This information can be utilized with and combined with the advertising, so as to enable advertisements or promotions to be presented to those users within a certain radius or distance from a location. In a preferred embodiment, this can be implemented by specifying the location of the advertisement or promotion and a radius to which that advertisement or promotion extends, and then for each user whose queue is to receive that advertisement or promotion, comparing the advertisement or promotion's specified location with the user's geolocation information and seeing if the latter falls within a certain radius or distance of the former. If so, the advertisement or promotion is presented to the user by being placed in that user's queue. Alternatively, if not, the advertisement or promotion is not presented to that user (or some other alternative advertising is).) in response to determining that the real-time consumer device location is within the predetermined distance of the merchant location, update the electronic newsfeed user interface displayed on the consumer device to provide a plurality of location relevant feed items associated with the merchant account. (paragraphs [0057], [0082], [0085]-[0087], [0089] The system 100 also capitalizes on the mobile nature of the users 10. In a preferred embodiment, users 10 connect to the system through mobile communication devices, such as a mobile telephone. In one embodiment, the mobile telephones used by the users can contain GPS or any other location detecting apparatus so that the user's 10 position can be utilized within the system 100. In the same ways, advertisers could send advertisements or promotions to users 10 that have self-selected as interested in the categories that are part of an advertiser's campaign that may also be in the vicinity of the advertiser, for example a retail establishment that is near the location of the user at a given time. Additionally, as described above, geolocation information can be stored and managed relating to the particular user. This information can be utilized with and combined with the advertising, so as to enable advertisements or promotions to be presented to those users within a certain radius or distance from a location. In a preferred embodiment, this can be implemented by specifying the location of the advertisement or promotion and a radius to which that advertisement or promotion extends, and then for each user whose queue is to receive that advertisement or promotion, comparing the advertisement or promotion's specified location with the user's geolocation information and seeing if the latter falls within a certain radius or distance of the former. If so, the advertisement or promotion is presented to the user by being placed in that user's queue. Alternatively, if not, the advertisement or promotion is not presented to that user (or some other alternative advertising is). As its name suggests, "in-feed deals" are advertisements or promotions presented within a feed. An example is shown in FIG. 4, wherein an interface that a user could be presented with is depicted. The user could access this interface through any number of means. Within the messaging area 42, a graphical presentation of the user's messaging queue is presented, showing the messages 46 contained therein. An "in-feed deal" is shown at 48. This type of advertising shows up as another message within the user's queue.)) wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to; wherein the computer-readable program code portions comprise the executable portion configured to; further comprising: select the plurality of location relevant feed items based at least in part on the merchant preference data (paragraph [0055] Using the present invention, media entities and other persons who are interested in disseminating information to a large number of people can participate in such a social networking system 100 and provide relevant content. For instance, the Chicago Cubs could advertise certain advertisements or promotions to those users who are interested in the Cubs. The Cubs could accomplish this by purchasing an advertising campaign through the system's self-service advertising platform interface that contains one or more categories relevant to a particular Cubs promotion or advertisement. Those users 10 of the system who have self-selected as being interested in the categories purchased as part of the Cubs advertising campaign would receive the advertisement or promotion provided by the Cubs. One of the many inventive features is that the users do not need to first indicate that they want to receive content or information from the Cubs. Instead, users indicate they want to receive content or information about the categories which the Cubs have selected as part of their advertising campaign.)

Courtney teaches the limitations of claims 32, 39, and 46. As per claims 33, 40, and 47:

Courtney teaches wherein the consumer device is associated with a first consumer account (paragraphs [0051], [0059], [0070] Each user within the system is assigned a unique identifier, also called a "profile id." As discussed below, the system manages bindings 22 for each user, mapping the user's profile id to the user's queue (not depicted). Valid profile ids determine how a user of the system will receive an asynchronous real-time feed of messages from the system. As mentioned above, every message in the system comprises a profile id. This profile id serves to identify who the publisher of the particular message is. When a user opts to subscribe to another user's feed, a binding is made between the requesting profile id and the source profile id. Using these bindings, first-in first-out (FIFO) queues are created and managed to handle the retrieval and subsequent addition of new feed messages as they are generated, processed and/or made available throughout the system.) receive an electronic newsfeed sharing request, wherein the electronic newsfeed sharing request is associated with a second consumer account (paragraph [0070], [0071]  Valid profile ids determine how a user of the system will receive an asynchronous real-time feed of messages from the system. As mentioned above, every message in the system comprises a profile id. This profile id serves to identify who the publisher of the particular message is. When a user opts to subscribe to another user's feed, a binding is made between the requesting profile id and the source profile id. Using these bindings, first-in first-out (FIFO) queues are created and managed to handle the retrieval and subsequent addition of new feed messages as they are generated, processed and/or made available throughout the system. Examiner’s Comment:  The examiner interprets the users opting into subscribing to another user’s feed as a newsfeed sharing request.) update the electronic newsfeed user interface displayed on the consumer device to provide a consumer newsfeed associated with the second consumer account (paragraph [0070], [0071]  Valid profile ids determine how a user of the system will receive an asynchronous real-time feed of messages from the system. As mentioned above, every message in the system comprises a profile id. This profile id serves to identify who the publisher of the particular message is. When a user opts to subscribe to another user's feed, a binding is made between the requesting profile id and the source profile id. Using these bindings, first-in first-out (FIFO) queues are created and managed to handle the retrieval and subsequent addition of new feed messages as they are generated, processed and/or made available throughout the system.)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 34, 41, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al (US 2010/0088187) in view of Hicken et al (US 2015/0046259)


Courtney teaches the limitations of claims 32, 39, and 46. As per claims 34, 41, and 48:

Courtney does not expressly teach using merchant review data to associate a user with a merchant.
Hicken teaches  determine that consumer preference data of a consumer account of the consumer device indicates a preference for the merchant account; and associate the consumer account with the merchant account (paragraph [0119], [0185] Some embodiments may identify businesses of potential interest based on user indications of preference (such as positive rating business, an indication of liking the business, friending or otherwise linking to a business, sharing business information with others, etc.) that the user has made via webpages and/or social media. Businesses of interest could be identified by approval/disapproval indicators, which may be in form of likes, dislikes, thumbs-up, thumbs-down, star-scale ratings, number-scale ratings, fan indications, affinity group association, messages to businesses, and/or the like.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include identifying business of interests based on reviews of that business in order to provide a user with advertising that is relevant to their interests. Further, combining the use of reviews to identify businesses of interest is the use of a known technique used to improve similar systems/methods in the same way.

Claims 35, 42, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al (US 2010/0088187) in view of Anand et al (US 2014/0278896)


Courtney teaches the limitations of claims 32, 39, and 46. As per claims 35, 42, and 49:

Courtney does not expressly teach a consumer requesting a merchant newsfeed and being associated with the merchant account.
Anand teaches in response to receiving a request from the consumer device to access a merchant electronic newsfeed user interface associated with the merchant account, associate a consumer account of the consumer device with the merchant account (paragraph [0022] As shown in FIG. 3, Block S110 can post the advertisement to the social feed that is a feed curated by the merchant or by the brand, wherein the user can access the feed of the merchant or the brand through the social networking system to review the advertisement. For example, the user can subscribe to a profile of the merchant or the brand and thereby gain `limited` or `exclusive` access to posts (e.g., advertisements) on the merchant's or brand's social feed. Additionally or alternatively, Block S110 can post the advertisement to the social feed that is a personal feed of the user. For example, as shown in FIG. 3, the user can subscribe to the merchant, to the brand, or to the product within the social networking system, and the social networking system can push the advertisement to the user's social feed once uploaded by the merchant or brand.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include subscribing to merchant feeds as taught by Anand in order to allow users to receive content from preferred merchants. Further, subscribing to preferred content is the use of a known technique used to improve similar devices/methods in the same way.

Claims 36, 43, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al (US 2010/0088187) in view of Bohanan et al (US 2013/0018778)


Courtney teaches the limitations of claims 32, 39, and 46. As per claims 36, 43, and 50:

Bohanan teaches determine a promotion purchase count associated with each of the plurality of location relevant feed items; and order the plurality of location relevant feed items within the electronic newsfeed user interface displayed on the consumer device based at least on the promotion purchase count associated with each of the plurality of location relevant feed items (paragraph [0052] Referring to FIG. 5 a block diagram is shown that depicts an example of a gift credit portal 500 for choosing various gift credit types, in accordance with an embodiment of the present invention. The portal, which may be accessible via the Internet or some other communication network, displays multiple tiles 506 which represent the gift credit types (e.g., specific retailers, specific restaurants, restaurant chains, etc.) that may be purchased for virtual gift crediting. The tiles may be arranged in any order desired by the system provider and/or virtual gift card provider. For example, the tiles may be presented in alphabetical order, in order of most purchased gift credit type or the like.)
It would have been obvious to order items by purchase count as taught by Bohanan in order to allow the user to see the most popular items. Further, ordering items by purchase count is the use of a known technique used to improve similar devices/methods in the same way.

Claims 37, 44, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al (US 2010/0088187)  in view of Dominowska (US 2007/0214042)

Courtney teaches the limitations of claims 32, 39, and 46. As per claims 37, 44, and 51:


Courtney teaches wherein the consumer device is associated with a first consumer account, (paragraphs [0051], [0059], [0070] Each user within the system is assigned a unique identifier, also called a "profile id." As discussed below, the system manages bindings 22 for each user, mapping the user's profile id to the user's queue (not depicted). Valid profile ids determine how a user of the system will receive an asynchronous real-time feed of messages from the system. As mentioned above, every message in the system comprises a profile id. This profile id serves to identify who the publisher of the particular message is. When a user opts to subscribe to another user's feed, a binding is made between the requesting profile id and the source profile id. Using these bindings, first-in first-out (FIFO) queues are created and managed to handle the retrieval and subsequent addition of new feed messages as they are generated, processed and/or made available throughout the system.) receive, from the merchant device associated with the merchant account, promotion data indicating a plurality of promotions (paragraph [0055], [0057], [0081], [0082] Using the present invention, media entities and other persons who are interested in disseminating information to a large number of people can participate in such a social networking system 100 and provide relevant content. For instance, the Chicago Cubs could advertise certain advertisements or promotions to those users who are interested in the Cubs. The Cubs could accomplish this by purchasing an advertising campaign through the system's self-service advertising platform interface that contains one or more categories relevant to a particular Cubs promotion or advertisement. In the same ways, advertisers could send advertisements or promotions to users 10 that have self-selected as interested in the categories that are part of an advertiser's campaign that may also be in the vicinity of the advertiser, for example a retail establishment that is near the location of the user at a given time. Given that the user profiles and bindings correspond to profile ids, the system herein allows an advertiser the ability to easily serve an advertisement or promotion to a highly targeted and specific set of users by allowing them to specify to whom their advertisement or promotion should reach. That advertisement or promotion can then be added to the matching user's bindings. Further, the system can control the frequency at which that advertising or promotion gets delivered to a user's queue, irrespective of how that user is accessing the system. Furthermore, the system can utilize geolocation information to tailor appropriate advertisements or promotions to deliver to a user in a particular location. For instance, a retailer could run an advertisement or promotion which sends a coupon to all users who are located within a 5 mile radius of the retail establishment.) subsequent to receiving the promotion data indicating the plurality of promotions from the merchant device, generate a plurality of impressions of the plurality of promotions based on the promotion data, (paragraphs [0077], [0086]-[0087], Fig 4 As its name suggests, "in-feed deals" are advertisements or promotions presented within a feed. An example is shown in FIG. 4, wherein an interface that a user could be presented with is depicted. Within the messaging area 42, a graphical presentation of the user's messaging queue is presented, showing the messages 46 contained therein. An "in-feed deal" is shown at 48. This type of advertising shows up as another message within the user's queue. Numerous options can be sold to the advertiser and incorporated into the "in-feed deal" including: color, size, shape, highlighting, font, font size, pictures, video, audio, or any other media to be included therein. As depicted, the "in-feed deal" is being highlighted by way of a stronger border around the message. Any other method used to draw attention to the advertisement or promotion could be included, and then sold to the advertiser as a way of incorporating the advertiser's promotion.)
Courtney does not expressly teach users being to purchase the promotions.
Dominowska teaches wherein each of the plurality of impressions comprises an impression user interface configured to, in response to receiving a user input indicating purchase of a promotion of the plurality of promotions, execute a promotion purchase (paragraph [0049] The advertisement may provide one-click conversion, allowing a user to purchase a product or service without navigating to the advertiser’s website.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a promotion in which in direct response to user input executes a purchase as taught by Dominowska in order to keep the user at a webpage which serves the advertisement (paragraph [0049]). Further, use of a promotion which in direct response to user input executes a purchase is the use of a known technique used to improve similar devices/methods in the same way.

Claims 38 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al (US 2010/0088187)  in view of Dominowska (US 2007/0214042) in view of Gaughan (US 2014/0143056)

Courtney and Dominowska teach the limitations of claims 37 and 44. As per claims 38 and 45:

The combination does expressly teach requesting a confirmation to publish advertisements.
Gaughan teaches transmit a confirmation request to the merchant device, wherein the confirmation request comprises an electronic request to approve publication of the plurality of impressions of the plurality of promotions on the electronic newsfeed user interface  (paragraphs [0024] The process starts by the user logging into an administrator portal (702). The user then creates a new chain offer (704) by selecting an "add chain offer" button or an "edit" link next to an existing offer. Chain offers include, but are not limited to, naming the campaign or using reference text. Once the set up is complete, the user clicks save at (714). The user can then preview the offer within the SW at (716). Once the user approves the offer the user clicks a publish button in an embodiment to activate the offer (718).)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include confirming publication of promotions as taught by Gaughan in order to make sure that an advertiser consents to publishing offers. Further, confirming permission to publish content is the use of a known technique used to improve similar devices/methods in the same way.

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al (US 2010/0088187)  in view of Karlin et al (US 2010/0010887)

Courtney teaches the limitations of claim 32. As per claim 52:

Courtney does not expressly teach an interface for providing availability data.
Karlin teaches receive, from the merchant device via the merchant interface, feed item availability data associated with the plurality of location relevant feed items  (paragraph [0070] During the registration process, the new merchant affiliate can also elect to create and publish special offers as well as creating and publishing a merchandizing catalog (for example published as "regulars" or "regular offers" in the system). The registration element can work with supported Merchant Interfaces 203, including via internet on desktop computers and mobile devices. [0071] An Offer Authoring Unit 122 can be implemented as a component of system software that allows merchant affiliates in a self-serve mode to create, update, and publish their discrete sales offers. Offers can be a static business profile, semi-static regular merchandising information, and dynamic (changing with time or valid in a specified time period) special offers. The offer authoring software can be implemented in a plurality of formats to accommodate supported Merchant Interface 203, including web and mobile publishing. [0077] The Authored Offer Database stores data such as descriptions and the status of at least two types of discrete sale offers: "regular" offers and "special" offers. A regular offer can be, for example, data items related to less frequently changing discrete sales offers of product or service item(s) with less frequently changing pricing. A collection of regular items can be, for example, a menu in food and drinking service industries, a catalog in retail, etc. The Authored Offer Database 142 also stores data sets containing special offers, which can be, for example short-term discrete sales offers from merchant affiliates that have limited valid time periods. A temporary price reduction in milk for today before the store is closed is one example of a special offer. [0078] It should be noted that discrete sales offers can be tied to pricing or pricing changes (discounting etc.). In embodiments of the invention, the discrete sales offer can be any message for attracting consumers to a place of business or otherwise incentivizing their acceptance of the ad. For example, the discrete sales offer can contain generic, non item or discount related information (such as free hot dogs), which the merchant uses to increase consumer traffic. Another example of a generic promotion is a restaurant owner who can publish an offer of free parking or about a special guest chef.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing availability data as taught by Karlin in order to put a time constraint on how long an offer is good for. Further, the use of availability data is the use of a known technique used to improve similar devices/methods in the same way. 

Response to Arguments

The examiner has considered and finds persuasive applicants arguments with regard to previous objections. As a result such objections have been withdrawn.
The examiner has considered and finds persuasive applicants arguments with regard to previous rejections under 35 USC 112. As a result such rejections have been withdrawn.
The examiner has considered but does not find persuasive applicant’s arguments with regard to previous rejections under 35 USC 102/103. With regard to the term “merchant preference data” the examiner finds that the specification does not provide a distinct definition for the term. The cited portion merely offers one example of what may be considered as merchant preference data. As a result the examiner finds that such term is subject to broadest reasonable interpretation. Thus the examiner finds that Courtney (paragraph [0055]) teaches advertiser’s being able to select categories for which to target their advertisements. Such selection of categories “preferred” by the merchant for targeting their ads falls within broadest reasonable interpretation of “merchant preference data.” The examiner recommends claiming the specific example regarding being featured or prioritized rather than using the term “merchant preference data” if that is what they wish for such limitation to entail. For purposes of compact prosecution, the examiner cited the Karlin reference with regard to claim 52 for teaching an interface which allows a merchant to enter availability data via an interface. This reference was further used because it teaches a merchant being able to designate various offers as “special” or “regular” which is more in line with what is believed applicant meant with regard to merchant preference data.
The examiner has considered but does not find persuasive applicant’s arguments with regard to rejections under 35 USC 101. Applicant argues the claims are not directed to certain method of organizing human activities, and more specifically do not contain limitations regarding advertising, marketing or sale behaviors. The examiner respectfully disagrees. The claims very clearly involve a merchant providing users with messaging based on users location. Simply because the claim does not expressly state that the messaging on behalf of the merchant is an advertisement does not mean that such messaging is not considered an advertisement. Under broadest reasonable interpretation, virtually any message sent to the user on behalf of the merchant could be considered advertising. Further, applicant’s specification makes it abundantly clear that such messaging is in fact promotional messaging on behalf of the merchant (see paragraph [0002]).
With regard to the merchant interface, the examiner finds that such interface is generic and does not include any interface elements that can be construed to improve and interface itself or any technology regarding interfaces. At best, the claim language infers the interface allows for inputting data. 
As noted above, none of the additional elements, taken alone or in combination, provide a practical application as they amount to using generic computing devices as a tool to implement abstract concepts, provide a general link to a computing environment, and provide insignificant extra solution activity of data gathering.
Similarly with regard to practical application, as pointed above, the additional elements do not provide an inventive concept. As noted above with regard to practical application, the additional elements merely act to implement the abstract idea using generic computing devices as a tool, provide a general link to a computing environment, and amount to extra solution activity. The claims recite generic computing devices used as a tool to implement the abstract idea. Further, the interfaces recited in the claims are generic and do not include any actual elements of an interface let alone something that improves upon interfaces. Further, the location determining mechanisms are insignificant extra solution activity as they rely upon well-known methods at the time of the invention and amount to mere data gathering. Specifically with regard to the location determining methods, the methods articulated in the claims were not invented or improved upon by the invention. The invention merely uses these techniques to gather data which was well-understood, routine, and conventional at the time of the invention.
As a result such rejections have been maintained.

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.S/       Examiner, Art Unit 3688                                                                                                                                                                                                 
/KAMBIZ ABDI/       Supervisory Patent Examiner, Art Unit 3688